                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MICHELLE POWELL,                              )
an individual,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-1037-G
                                              )
CRESCENT SERVICES, LLC, et al.,               )
                                              )
       Defendants.                            )

                                         ORDER

       Plaintiff Michelle Powell filed this action in the District Court of Oklahoma County,

Oklahoma, alleging employment discrimination under Title VII of the 1964 Civil Rights

Act, 42 U.S.C. §§ 2000e et seq., the Oklahoma Anti-Discrimination Act (“OADA”), Okla.

Stat. tit. 25, § 1350, and Burk v. K-Mart Corp., 770 P.2d 24 (Okla. 1989), as well as a claim

for tortious interference with contract. Defendants1 removed the action to this Court on

November 12, 2019, and have now filed a Motion to Dismiss (Doc. No. 7) certain of

Plaintiff’s claims pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure.2 Plaintiff has responded (Doc. No. 10), Defendants have replied (Doc. No. 12),

and the matter is now at issue.




1
 Crescent Services, LLC; Rockwater Energy Solutions, Inc.; and Select Energy Services,
LLC.
2
  Defendants have additionally filed an Answer (Doc. No. 8), although no pleading is
required while their Motion is pending. See Fed. R. Civ. P. 12(a)(4)(A).
   I.        Plaintiff’s Allegations

          In her Complaint, Plaintiff alleges that she was employed by Defendants from

September 5, 2016, through July 24, 2017, as a regional sales manager. See Compl. (Doc.

No. 1-1) ¶¶ 9-11. Plaintiff alleges that although she was qualified to perform her job and

performed satisfactorily, she was banned from one of Defendant’s office buildings and

experienced other “substantial discrimination and sexual harassment” during her

employment with Defendants. Id. ¶¶ 12-37.

   II.       Applicable Standards

          Defendants move to dismiss Plaintiff’s OADA claim under Rule 12(b)(1) based

upon a lack of subject-matter jurisdiction. “A facial attack on the complaint’s allegations

regarding subject matter jurisdiction questions the complaint’s sufficiency and requires the

court to accept the allegations as true.” Smith v. United States, 561 F.3d 1090, 1097 (10th

Cir. 2009).

          Defendants also seek dismissal of certain of Plaintiff’s claims pursuant to Federal

Rule of Civil Procedure 12(b)(6) for “failure to state a claim upon which relief can be

granted.” See Fed. R. Civ. P. 12(b)(6). In analyzing a motion to dismiss under Rule

12(b)(6), the Court “accept[s] as true all well-pleaded factual allegations in the complaint

and view[s] them in the light most favorable to the plaintiff.” Burnett v. Mortg. Elec.

Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013).

   III.      Discussion

          In their Motion, Defendants argue that the Court lacks jurisdiction over Plaintiff’s

OADA claim due to Plaintiff’s tardy filing of a charge of discrimination. See Defs.’ Mot.


                                               2
at 4-5. Defendants also argue that Plaintiff fails to state plausible claims premised upon

Title VII hostile work environment, a Burk tort, or tortious interference with contract. See

id. at 5-9.

       Regarding the Title VII disparate-treatment and hostile-work-environment claims,

Plaintiff responds that she “did not assert any Title VII claims” and “limited her claims to

those allowed under Oklahoma state law.” Pl.’s Resp. at 7. This is an unreasonable reading

of Plaintiff’s pleading, and the Court does not accept it. See, e.g., Compl. ¶ 42 (“The

allegations set out above constitute a violation of Title VII of the Civil Rights Act and the

Oklahoma Anti-Discrimination Act (‘OADA’) in the form of gender discrimination.”).

       Plaintiff, however, also seeks leave to file an amended complaint, alleging

distinctions between Oklahoma and federal pleading requirements and seeking an

opportunity to clarify her claims. Although Defendants object that any amendment would

be futile, the Court finds that amendment should be permitted, as a finding of futility would

be premature on this record. In addition, Plaintiff’s request to amend was filed within 21

days of service of Defendants’ Motion (such that Plaintiff could have amended “as a matter

of course” without leave of Court), and the Court is required to “freely give leave” to amend

“when justice so requires.” Fed. R. Civ. P. 15(a)(1), (2). Further, Plaintiff’s apparent desire

to dismiss her Title VII claims has jurisdictional implications for this lawsuit. See Notice

of Removal (Doc. No. 1) at 1, 2-3 (alleging that this Court has federal-question jurisdiction

due to Plaintiff’s assertion of Title VII claims).




                                               3
                                     CONCLUSION

       For all these reasons, Plaintiff’s request to file an amended complaint is GRANTED.

Plaintiff shall file her amended complaint, which shall supersede her original pleading, no

later than February 5, 2020. Upon the filing of the amended complaint, Defendants’

Motion to Dismiss shall be moot.

       The parties’ status and scheduling conference, currently set for February 5, 2020, is

hereby STRICKEN.

       IT IS SO ORDERED this 24th day of January, 2020.




                                             4
